         Case 1:20-cr-10271-DPW Document 67 Filed 03/23/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )                              No. 20-CR-10271
                                    )
DAVID DEQUATTRO,                    )
            Defendant               )
                                    )
___________________________________ )

              DEFENDANT’S NOTICE REGARDING PENDING MOTIONS

       Now comes the defendant David DeQuattro, by and through undersigned counsel, and

hereby respectfully submits this notice regarding his pending Motion to Dismiss (Dkt. 34),

Motion for Bill of Particulars (Dkt. 55), and Motion for Production of Exculpatory Evidence

(Dkt. 64). On March 22, 2021, while the foregoing motions were pending, the government filed

a Superseding Indictment, adding new charges against Mr. DeQuattro’s co-defendant Cedric

Cromwell for allegedly filing false tax returns.

       By contrast, the charges against Mr. DeQuattro are unchanged in the Superseding

Indictment. Accordingly, the defense respectfully submits that the arguments set forth in the

above-listed motions are equally applicable to the new charging document. Mr. DeQuattro

requests oral argument on the pending motions.



                                                    Respectfully Submitted,
                                                    DAVID DEQUATTRO
                                                    By His Attorney,

                                                    /s/ Martin G. Weinberg

                                             1
         Case 1:20-cr-10271-DPW Document 67 Filed 03/23/21 Page 2 of 2




                                                     Martin G. Weinberg, Esq.
                                                     Mass. Bar No. 519480
                                                     20 Park Plaza, Suite 1000
                                                     Boston, MA 02116
                                                     (617) 227-3700
                                                     owlmgw@att.net

Dated: March 23, 2021




                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, March 23, 2021, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.
                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg, Esq.




                                            2
